Citation Nr: 1643291	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestosis with pleural plaques.

2.  Entitlement to service connection for lumbar spine degenerative arthritis, claimed as a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The July 2012 rating decision granted service connection for asbestosis with pleural plaques, assigning a noncompensable (zero percent) rating effective June 16, 2009, and the July 2016 rating decision denied service connection for lumbar spine degenerative arthritis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a timely notice of disagreement in October 2016 on the issues of entitlement to service connection for lumbar spine degenerative arthritis.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the claim for an increased rating with asbestosis, the Veteran requested a videoconference hearing on his August 2013 VA Form 9 (Substantive Appeal).  He was scheduled for the hearing on September 20, 2016.  The Veteran failed to report to the hearing.  By statement dated October 2016, the Veteran indicated that he had been at a different address from August 4- October 20 and only saw the August 19, 2016 notification letter upon his return.  He indicated he had been waiting years for a hearing and requeted he be rescheduled as soon as possible.  In light of this statement, the Board finds good cause for missing the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for lumbar spine degenerative arthritis.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2015).





